Citation Nr: 0943593	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  03-08 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD), to include as secondary to service-
connected degenerative disc disease of the lumbar spine.  

2.  Entitlement to service connection for coronary artery 
disease, status post, myocardial infarction, to include as 
secondary to service-connected degenerative disc disease of 
the lumbar spine.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
service connection for spastic paraplegia of the lower 
extremities with neurogenic bladder requiring self 
catheterization and neurogenic bowel, also to include as 
secondary to service-connected degenerative disc disease of 
the lumbar spine.

4.  Entitlement to an increased evaluation for residuals of a 
cold injury of the left foot, currently rated 20 percent 
disabling.  

5.  Entitlement to an increased evaluation for residuals of a 
cold injury of the right foot, currently rated 10 percent 
disabling. 

6.  Entitlement to an increased initial evaluation for 
degenerative disc disease of the lumbar spine, currently 
rated 40 percent disabling.  

7.  Entitlement to an earlier effective date prior to August 
15, 2003, for the grant of service connection for 
degenerative disc disease of the lumbar spine.  

8.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  

9.  Entitlement to special monthly compensation based on aid 
and attendance/housebound.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran reportedly served on active duty from to November 
1971 to May 1978.  

The issues of increased ratings for cold injury of the right 
and left feet come to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in February 2003, a statement of the 
case was issued in March 2003, and a substantive appeal was 
received in March 2003.  The issues of an increased initial 
rating for degenerative disc disease of the lumbar spine and 
an earlier effective date for service connection for 
degenerative disc disease of the lumbar spine come to the 
Board from a February 2005 rating decision of a VA RO.  
Notices of disagreement were filed in March 2005 for 
increased initial rating for degenerative disc disease of the 
lumbar spine and in April 2005 for an earlier effective date 
for service connection for degenerative disc disease of the 
lumbar spine.  A statement of the case was issued in February 
2006, and a substantive appeal was received in March 2006.  
The issue of service connection for PTSD comes to the Board 
from a February 2005 rating decision of a VA RO.  A notice of 
disagreement was filed in March 2005, a statement of the case 
was issued in February 2006, and a substantive appeal was 
received in March 2006.  The issues of compensation under 38 
U.S.C.A. § 1151 for spastic paraplegia of the lower 
extremities with neurogenic bladder requiring self 
catheterization and neurogenic bowel, to also include as 
secondary to service-connected degenerative disc disease of 
the lumbar spine, and entitlement to TDIU and special monthly 
compensation based on aid and attendance/housebound come to 
the Board from a September 2005 rating decision of a VA RO.  
A notice of disagreement was filed in October 2005, a 
statement of the case was issued in April 2007, and a 
substantive appeal was received in June 2007.  The issue of 
coronary artery disease, status post, myocardial infarction, 
to include as secondary to service-connected degenerative 
disc disease of the lumbar spine comes to the Board from a 
September 2006 rating decision of a VA RO.  A notice of 
disagreement was filed in October 2006, a statement of the 
case was issued in April 2007, and a substantive appeal was 
received in June 2007.  

The Veteran testified at a hearing before the Board in August 
2009.  

The issues of service connection for PTSD, to include as 
secondary to service-connected degenerative disc disease of 
the lumbar spine, compensation under 38 U.S.C.A. § 1151 for 
spastic paraplegia of the lower extremities with neurogenic 
bladder requiring self catheterization and neurogenic bowel, 
to also include as secondary to service-connected 
degenerative disc disease of the lumbar spine, and service 
connection for coronary artery disease, status post, 
myocardial infarction, to include as secondary to service-
connected degenerative disc disease of the lumbar spine; an 
increased rating for degenerative disc disease of the lumbar 
spine; and the issues of entitlement to TDIU and special 
monthly compensation based on aid and attendance/housebound, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDINGS OF FACT  

1.  The Veteran's residuals of a cold injury of the left foot 
are not manifested by two or more of the following: tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities.   

2.  The Veteran's residuals of a cold injury of the right 
foot are manifested by locally impaired sensation.  

3.  By rating decision with date of notification of February 
25, 2002, a claim by the Veteran for service connection for a 
back disability was denied; a notice of disagreement was not 
timely received to initiate an appeal from that 
determination.

4.  In a statement received on August 15, 2003, the Veteran 
requested that his claim of service connection for a back 
disability be reopened.

5.  By Board decision in February 2005, the Board established 
service connection for degenerative disc disease of the 
lumbar spine; an effective date of August 15, 2003 was 
assigned for the grant of service connection.




CONCLUSIONS OF LAW  

1.  The criteria for a rating in excess of 20 percent rating 
for residuals of a cold injury of the left foot have not been 
met.  38 U.S.C.A. § 1155 (West Supp. 2008); 38 C.F.R. §§ 4.1-
4.14, 4.104, Diagnostic Code 7122 (2009).  

2.  The criteria for a 20 percent rating (but no higher) for 
residuals of a cold injury of the right foot have been met.  
38 U.S.C.A. § 1155 (West Supp. 2008); 38 C.F.R. §§ 4.1-4.14, 
4.104, Diagnostic Code 7122 (2009).  

3.  The criteria for entitlement to an effective date prior 
to August 15, 2003, for the grant of service connection for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in June 2001 with regard to the increased rating claims 
for residuals of cold injury to the bilateral feet.  In March 
2006, the Veteran was provided with notice of the types of 
evidence necessary to establish a disability rating and the 
type of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to increased ratings, any questions as to 
the appropriate effective dates to be assigned are rendered 
moot.  

As noted above, in March 2006, the Veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating, and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

With respect to the earlier effective date claim, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  Although the notice 
was provided to the Veteran after the initial adjudication of 
the effective date issue, the Veteran has not been prejudiced 
thereby.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's post-service VA 
and private medical records.  The evidence of record also 
contains several reports of VA examinations.  The examination 
reports obtained are fully adequate and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  In addition, the Veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  



Increased Ratings for Residuals of Cold Injury to the 
Bilateral Feet

Criteria & Analysis

The Board notes that the RO granted service connection for 
residuals of a cold injury of both feet in September 1999 and 
assigned a 10 percent disability rating effective September 
2, 1998 under Diagnostic Code 7122.  A February 2002 rating 
decision assigned a 20 percent disability rating for 
residuals of a cold injury of the left foot, effective March 
27, 2001 under Diagnostic Code 7122.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. Ap. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

Diagnostic Code 7122 provides ratings for residuals of cold 
injury.  Cold injury residuals of arthralgia or other pain, 
numbness, or cold sensitivity are rated 10 percent disabling.  
Cold injury residuals of arthralgia or other pain, numbness, 
or cold sensitivity plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis), are rated 20 percent disabling.  
Cold injury residuals of arthralgia or other pain, numbness, 
or cold sensitivity plus two or more of the following: tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis), are 
rated 30 percent disabling.  Note (1) to Diagnostic Code 7122 
provides that amputations of fingers or toes are to be rated 
separately, and complications such as squamous cell carcinoma 
at the site of a cold injury scar or peripheral neuropathy 
are to be rated under other diagnostic codes.  Other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., are to be rated separately, unless they are used to 
support a rating under Diagnostic Code 7122.  Note (2) to 
Diagnostic Code 7122 provides that each affected part (e.g., 
hand, foot, ear, nose) is to be rated separately and the 
ratings are to be combined in accordance with 38 C.F.R. 
§§ 4.25 and 4.26.  38 C.F.R. § 4.104.

The Veteran underwent a VA examination in August 2001.  He 
complained of pain and swelling in his feet.  He stated that 
his feet felt numb and were cold.  He denied any flare-ups 
and stated that symptoms were the same every day.  He stated 
that he could walk a maximum of 30 feet with his cane. 

Upon physical examination, palpation of the feet showed no 
localized tenderness.  Both feet were equally cool to the 
touch.  Peripheral pulses in the feet were 1+ at the dorsalis 
pedis and posterior tibial arteries bilaterally.  There was 
mildly delayed capillary refill of three seconds bilaterally.  
Sensation was absent to monofilament testing over the distal 
aspects of the soles of both feet and bottoms of all his 
toes.  There was profound weakness in motor function of all 
the joints of his toes and ankles.  Range of motion of the 
ankles was dorsiflexion lacking 15 degrees to full 
dorsiflexion bilaterally, plantar flexion was to 120 degrees.  
There were no varicosities present.  The examiner diagnosed 
residuals of cold injury to both feet.  

The Veteran underwent another VA examination in May 2006.  He 
reported constant numbness involving all of his toes and 
hypersensitivity of the soles of his feet.  

Upon physical examination, there was decreased musculature in 
the Veteran's calves probably due to the fact that the 
Veteran has been wheelchair bound for many years.  The 
examiner noted that the Veteran's left big toe was elevated 
while his right big toe was flexed.  The Veteran was 
hypersensitive in all aspects on the soles of both feet and 
stated that he could not feel to light touch or pinprick in 
any of the toes of either foot.  Dorsalis pedis and posterior 
tibial pulses were 1+ bilaterally.  The examiner diagnosed 
cold injury of the bilateral feet.  

The Board finds that a 20 percent disability rating for 
residuals of a cold injury to the right foot is warranted.  
For example, the August 2001 VA examiner noted that the 
Veteran complained of numb feet and the May 2006 VA examiner 
reported constant numbness involving all of his toes and 
hypersensitivity of the soles of his feet.  

The Board is also unable to find that a disability rating in 
excess of 20 percent for residuals of a cold injury to either 
foot is warranted.  Although the evidence reflects that the 
Veteran complained of locally impaired sensation, the August 
2001 and May 2006 VA examiners made no findings of tissue 
loss, nail abnormalities, color changes, hyperhidrosis, or X-
ray abnormalities.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that his service- 
connected bilateral foot disabilities have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Earlier Effective Date for Service Connection for 
Degenerative Disc Disease of the Lumbar Spine

Criteria & Analysis

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  The 
effective date of an award based on a claim reopened after 
final disallowance shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§§ 3.400(b)(2)(i); 3.400(q)(1)(ii); 3.400(r).

In the present case, the record shows that the Veteran filed 
a claim of service connection for a back disability in March 
2001.  However, his claim was denied by rating decision in 
February 2002.  By letter dated in February 2002, the RO 
informed the Veteran that his claim had been denied.  When 
the RO denied the Veteran's claim for service connection and 
the Veteran did not appeal within one year of the date of the 
letter notifying him of the denial, that decision became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.160(d) (2009); see also Suttman v. Brown, 5 Vet. App. 
127, 135 (1993) (section 7105(c) finality also subject to 
section 5108 exception). 

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  The Veteran filed to reopen the claim for service 
connection for a back disability in a statement received on 
August 15, 2003.  The Board, in a February 2005 decision, 
reopened the claim for service connection for a back 
disability and granted service connection for degenerative 
disc disease of the lumbar spine.  The RO assigned an 
effective date of August 15, 2003 for the grant of service 
connection for this disability.  The Veteran disagrees with 
the effective date.

The effective date to be assigned in a case which has been 
reopened is set by statute.  38 U.S.C.A. § 5110.  In the 
present case, the RO has correctly applied effective date 
legal criteria to assign an effective date of August 15, 
2003, since this was the date that the Veteran's request to 
reopen his claim was received.


ORDER

An evaluation in excess of 20 percent for residuals of a cold 
injury of the left foot is not warranted.  

An evaluation of 20 percent for residuals of a cold injury of 
the right foot is warranted.  To this extent, the appeal is 
granted, subject to laws and regulations applicable to 
payment of VA monetary benefits.

An earlier effective date prior to August 15, 2003, for the 
grant of service connection for degenerative disc disease of 
the lumbar spine, is not warranted.  


REMAND

The Veteran is seeking compensation for spastic paraplegia of 
the lower extremities requiring the use of a wheelchair, with 
neurogenic bladder requiring self catheterization and 
neurogenic bowel, to include as secondary to the service-
connected disability of degenerative disc disease of the 
lumbar spine, as well as under the provisions of 38 U.S.C.A. 
§ 1151.  VA examinations were conducted in January 2005 and 
February 2005.  The January 2005 VA examiner opined that the 
Veteran's paresthesia of the lower portion of the body and 
cauda equine syndrome was the result of some neurologic 
process, and deferred to the February 2005 VA examination 
opinion given by a neurologist.  The February 2005 
neurologist opined that it is doubtful that the Veteran's 
lumbar spine problems could cause spasticity in the legs.  
The VA examiners gave no specific opinions as to whether the 
current spastic paraplegia of the lower extremities requiring 
the use of a wheelchair, with neurogenic bladder requiring 
self catheterization and neurogenic bowel, is aggravated by 
the service-connected degenerative disc disease of the lumbar 
spine.  Disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Such 
matters involve medical questions and must be addressed by 
medical personnel.  Under the circumstances, the Board 
believes that a VA examination with opinion is necessary to 
comply with 38 C.F.R. § 3.159(c)(4).  

At the August 2009 Board hearing, the Veteran also contended 
that he became permanently paralyzed following a flu shot 
administered by the VA in 1997.  The Board notes that that 
there should be an attempt to obtain a medical opinion 
regarding the Veteran's contentions.

The Veteran stated in the August 2009 Board hearing that his 
PTSD is caused or aggravated by the service-connected 
disability of degenerative disc disease of the lumbar spine.  
Under the circumstances, the Board believes that a VA 
examination with opinion is necessary to comply with 38 
C.F.R. § 3.159(c)(4).  

The Veteran contends that coronary artery disease status post 
myocardial infarction is caused or aggravated by the service-
connected disability of degenerative disc disease of the 
lumbar spine.  A VA examination was conducted in July 2006.  
The VA examiner opined that the current heart condition is 
less likely as not caused by or a result of his service-
connected lumbar spine condition.  The VA examiner gave no 
specific opinion as to whether the current heart condition is 
aggravated by the service-connected lumbar spine condition.  
Under the circumstances, the Board believes that a VA 
examination with opinion is necessary to comply with 38 
C.F.R. § 3.159(c)(4).  

With regard to the increased initial rating claim for 
degenerative disc disease of the lumbar spine, the Veteran 
submitted a letter from W.A. dated in August 2008 reflecting 
that W.A. treated the Veteran for severe back pain that has 
worsened.  W.A. opined that the Veteran is unemployable and 
totally and permanently disabled.  After advising the Veteran 
of the provisions of 38 C.F.R. § 3.321(b)(1) and the 
requirements for establishing entitlement to an extra-
schedular evaluation for degenerative disc disease of the 
lumbar spine, the RO should consider whether the Veteran's 
case should be forwarded to the Director of the Compensation 
and Pension Service for extra-schedular consideration under 
the provisions of 38 C.F.R. § 3.321(b)(1).  In light of the 
statement from W.A. that the Veteran's back pain has 
worsened, and in light of the fact that the most recent VA 
examination report is over three years old, the Board 
believes a current examination of the Veteran's low back is 
appropriate to develop the record for this issue.  A new 
examination is sought to clarify the record for proper 
appellate review and provide every consideration to the 
Veteran's claim.

With regard to the TDIU claim, the Veteran currently is in 
receipt of service connection for degenerative disc disease 
of the lumbar spine, evaluated as 40 percent disabling, as 
well as residuals of a cold injury of the left foot, 
evaluated as 20 percent disabling; residuals of cold injury 
of the right foot, evaluated as 20 percent disabling; 
tinnitus, evaluated as 10 percent disabling; and bilateral 
hearing loss, evaluated as zero percent disabling.  A TDIU 
may be awarded when there are two or more disabilities, at 
least one disability must be ratable at 40 percent or more, 
and any additional disabilities must result in a combined 
rating of 70 percent or more, and the disabled person must be 
unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).

The Board notes that special monthly compensation may be paid 
if a veteran has a single service-connected disability rated 
100 percent and either (1) has additional service-connected 
disability or disabilities ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems; or (2) is permanently housebound by reason of 
service-connected disabilities.  38 U.S.C.A. § 1114(s); 38 
C.F.R. § 3.350(i).  

Because several issues are being remanded, and because 
adjudication of these issues may impact adjudication of the 
Veteran's TDIU and monthly compensation claims, the Board 
concludes that these claims are inextricably intertwined.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given 
the foregoing, the veteran's TDIU and special monthly 
compensation claims also must be remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should inform the Veteran of 
the provisions of 38 C.F.R. 
§ 3.321(b)(1) and the requirements for 
establishing entitlement to an extra-
schedular evaluation for degenerative 
disc disease of the lumbar spine.  
Specifically, the Veteran should be 
advised that he can submit or identify 
evidence in conjunction for his claim 
for increased rating for degenerative 
disc disease of the lumbar spine which 
tends to show marked interference with 
employment and/or frequent 
hospitalization due to this disability.  
He should further be advised that such 
evidence can include documentation 
demonstrating the amount of time he has 
lost from work specifically as a result 
of the degenerative disc disease of the 
lumbar spine disability.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the Veteran, it should so 
inform the Veteran and his 
representative and request them to 
submit the outstanding evidence.

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of any current 
spastic paraplegia of the lower 
extremities requiring the use of a 
wheelchair, with neurogenic bladder 
requiring self catheterization and 
neurogenic bowel.  The claims folder must 
be made available to the examiner(s) for 
review.  Based on the examination 
findings and review of the record, the 
examiner(s) should offer opinions as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that spastic paraplegia of the lower 
extremities requiring the use of a 
wheelchair, with neurogenic bladder 
requiring self catheterization and 
neurogenic bowel, if diagnosed, was 
caused or aggravated (permanently 
worsened) by the Veteran's service-
connected degenerative disc disease of 
the lumbar spine.  The examiner should 
provide complete rationale for all 
conclusions reached. 

4.  The RO/AMC should arrange for the 
Veteran's medical records to be reviewed 
by a VA examiner who should be requested 
to render an opinion regarding whether it 
is at least as likely as not (probability 
50 percent or greater) that a flu shot 
administered by the VA in 1997 could have 
resulted in his spastic paraplegia of the 
lower extremities requiring the use of a 
wheelchair, with neurogenic bladder 
requiring self catheterization and 
neurogenic bowel.  The claims folder 
should be made available for review in 
connection with this examination.  If 
additional records are necessary to 
render the medical opinion, these should 
be identified and obtained.  The examiner 
should provide complete rationale for all 
conclusions reached. 

5.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of any current 
PTSD.  The claims folder must be made 
available to the examiner(s) for review.  
Based on the examination findings and 
review of the record, the examiner(s) 
should offer opinions as to whether it is 
at least as likely as not (a 50 percent 
or greater probability) that PTSD, if 
diagnosed, was caused or aggravated 
(permanently worsened) by the Veteran's 
service-connected degenerative disc 
disease of the lumbar spine.  The 
examiner should provide complete 
rationale for all conclusions reached. 

6.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of any current 
heart condition.  The claims folder must 
be made available to the examiner(s) for 
review.  Based on the examination 
findings and review of the record, the 
examiner(s) should offer opinions as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that a heart condition, if diagnosed, was 
caused or aggravated (permanently 
worsened) by the Veteran's service-
connected degenerative disc disease of 
the lumbar spine.  The examiner should 
provide complete rationale for all 
conclusions reached. 

7.  Schedule the Veteran for an 
appropriate VA examination to determine 
the severity of any current degenerative 
disc disease of the lumbar spine.  The 
claims folder must be made available to 
the examiner(s) for review.  All 
examination findings should be reported 
to allow for application of VA rating 
criteria.  Range of motion should be 
reported together with the point (in 
degrees) at which motion may be limited 
by pain.  Additional functional loss due 
to weakness, incoordination, and/or 
fatigue should also be reported.   

8.  After completion of the foregoing, 
readjudicate the claims, to include the 
matter of whether referral of the claim 
for extra-schedular consideration for 
degenerative disc disease of the lumbar 
spine under 38 C.F.R. § 3.321(b)(1) is 
warranted.  Should submission under 
§ 3.321(b) be deemed unwarranted, the 
reasons for this decision should be set 
forth in detail.  Then, the RO should 
readjudicate the Veteran's TDIU and 
special monthly compensation claims.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


